United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50547
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                     MANUEL HUMBERTO JAUREGUI,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1290-ALL
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Manuel Humberto Jauregui pleaded guilty to importing and

possessing with intent to distribute five kilograms or more of

cocaine and was sentenced to 168 months of imprisonment and five

years of supervised release.

     Jauregui argues that the sentencing enhancement for drug

quantity imposed by the district court was not charged, proven to

a jury beyond a reasonable doubt, or admitted by him in violation

of United States v. Booker, 543 U.S. 220 (2005).     Jauregui argues


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that his sentence was not reasonable because the guideline range

was not properly calculated.         He argues that the two previous loads

of cocaine were improperly included because he had not admitted

these facts at his rearraignment and so it was constitutionally

impermissible to count them.          Jauregui objected in writing in the

district court to the calculation of drug quantity based on Blakely

v. Washington, 542 U.S. 296 (2004).              He properly preserved his

objection.      United States v. Medina-Anicacio, 325 F.3d 638, 642

(5th Cir. 2003); United States v. Rodriguez-Mesa, 443 F.3d 397, 404

(5th Cir. 2006).

     By rendering the Guidelines advisory, Booker eliminated the

Sixth Amendment concerns that prohibited a sentencing judge from

finding facts relevant to sentencing.                 United States v. Mares,

402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

Consequently, following Booker, “[t]he sentencing judge is entitled

to find by a preponderance of the evidence all the facts relevant

to the determination of a Guideline sentencing range and all facts

relevant to the determination of a non-Guidelines sentence.”                 Id.;

see also United States v. Alonzo, 435 F.3d 551, 553 (5th Cir.

2006)(district      court   can     consider    relevant       conduct,   even   if

defendant    does    not    admit    conduct,        without    violating   Sixth

Amendment). Jauregui’s argument that his sentence was unreasonable

because   his    guideline    range    was     not    properly    calculated     in

violation of the Sixth Amendment is without merit. See Alonzo, 435

F.3d at 553-54.

                                        2
      Jauregui argues that the district court erred in not awarding

him   a   two-level   adjustment     under    the   safety-valve    provision

pursuant to U.S.S.G. §§ 5C1.2 and 2D1.1(b)(7).              According to the

Government, Jauregui was not forthcoming in providing all the

information he had with regard to his role in a larger conspiracy.

Jauregui has not shown that the district court clearly erred.

United States v. Treft, 447 F.3d 421, 426 (5th Cir. 2006).

      Jauregui argues that the district court erred in not giving

him a minor role adjustment pursuant to U.S.S.G. § 3B1.2(b).                   He

argues that he was a “mule” or courier of drugs, did not give

directives    to   others    or   recruit    accomplices,   and    was   not   a

wholesaler or distributor.          The record indicates that Jauregui

played an integral role in transporting 55.75 kilograms of cocaine

hidden in a vehicle and that he pleaded guilty to substantive

counts of possessing the cocaine with an intent to distribute and

to importing cocaine.       The persons hiring him trusted him enough to

give him sole possession of a large quantity of cocaine.             Jauregui

admitted that he had transported two previous loads.              The district

court did not clearly err in finding that Jauregui was not entitled

to a downward adjustment for a mitigating role in the offense.

United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).

      AFFIRMED.




                                      3